                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

ADAM OSMOND,                      :
    Plaintiff,                    :
                                  :
v.                                :                      3:17-cv-00329-WWE
                                  :
DEPARTMENT OF ECONOMIC AND        :
COMMUNITY DEVELOPMENT,            :
DEPARTMENT OF ADMINISTRATIVE      :
SERVICES, DEPARTMENT OF HOUSING,  :
MARTIN ANDERSON, CATHERINE SMITH, :
EVONNE KLEIN, JOYCE HERIOT,       :
IRENA BAJ-WRIGHT, GARY ROBERGE,   :
LINDA YELMINI, SUSAN SHELLARD,    :
and GREGORY MESSNER,              :
      Defendants.                 :

       MEMORANDUM OF DECISION ON PLAINTIFF’S MOTION FOR
                     RECONSIDERATION

       Plaintiff has moved for reconsideration of this Court’s decision, which denied as

futile his motion to amend [ECF No. 54]. The Court had previously granted defendants’

motion to dismiss [ECF No. 44] after determining that plaintiff’s allegations were an

example of legal conclusions presenting only a sheer possibility that defendants acted

unlawfully. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). For the following reasons,

plaintiff’s motion for reconsideration will be denied.

       After finding plaintiff’s complaint worthy of dismissal, the Court allowed plaintiff

14 days to move to amend if he could allege plausible claims of race, color, or

nationality-based discrimination. The Court granted plaintiff three extensions of time

in which to move to amend, but plaintiff neglected to move to amend his complaint

within the extended deadline. Nevertheless, the Court subsequently provided plaintiff

with a further extension of time to move to amend his complaint.

                                             1
      The Court then denied plaintiff’s motion to amend, holding that:

      Plaintiff maintains that defendants have subjected him to various acts of
      discrimination on the basis of race, color, and national origin. Nevertheless,
      the proposed amended complaint once again fails to allege any facts that
      give rise to an inference of discrimination; or to allege that similarly situated
      employees outside plaintiff’s protected class were treated more favorably.
      Indeed, the proposed complaint does not mention any comparators with
      similar criminal convictions. Instead, plaintiff’s complaint consists mostly
      of labels, conclusions, and formulaic recitations of the elements of his
      various causes of action. See E.E.O.C. v. Port Authority of New York and
      New Jersey, 768 F.3d 247, 253 (2d Cir. 2014) (“Twombly and Iqbal require
      that a complaint support the viability of its claims by pleading sufficient
      nonconclusory factual matter to set forth a claim that is plausible on its
      face.”). To make matters worse, plaintiff’s list of legal conclusions extends
      seventy-one pages. It is not a short and plain statement.

      Although a discrimination complaint need not allege each element of a
      prima facie case, it must assert facts sufficient to render its claims plausible.
      Id. at 254. Here, after setting aside the repeated conclusory statements that
      are no more than recitals of the elements of a cause of action or “labels and
      conclusions,” the allegations of the proposed amended complaint fail to
      create a plausible inference of liability. See Ashcroft v. Iqbal, 556 U.S. 662,
      677-681 (2009).

      Plaintiff’s allegations are compatible with and can be explained by increased
      scrutiny associated with his criminal conviction rather than by invidious
      discrimination, as crimes of dishonesty are rarely accompanied by
      promotion to a more supervisory role. See Bell Atlantic Corp. v. Twombly,
      550 U.S. 544, 567 (2007) (finding complaint did not suggest an illicit accord
      because it was plausibly explained by lawful behavior). The proposed
      amended complaint has not nudged plaintiff’s claims across the line from
      conceivable to plausible. See id. at 547. Accordingly, plaintiff’s motion to
      amend will be denied.

[ECF No. 54, at 2-3].

      After plaintiff’s motion to amend was denied, judgment entered in defendants’

favor, and the case was closed. Subsequently, plaintiff filed the instant motion for

reconsideration.




                                             2
       At the outset, defendants submit that plaintiff’s motion is untimely, as neither his

motion for reconsideration nor his motion for extension of time was filed within the

deadline. The instant motion could be denied on this basis alone.

       Moreover, plaintiff merely argues that his allegations, which the Court already

considered, lead conclusively to an inference of discrimination. Yet reconsideration is

appropriate only where the moving party identifies controlling decisions or data that the

court overlooked and that could reasonably be expected to alter the court's decision. See

Shrader v. CSX Transp. Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The major grounds

justifying reconsideration are an intervening change of controlling law, the availability

of new evidence, or the need to correct a clear error or prevent manifest injustice.”

Virgin Atlantic Airways, Ltd. v. National Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.

1992) (internal citation omitted). A motion for reconsideration may not be used simply

to relitigate an issue that has been decided adversely to the movant. Metropolitan

Entertainment Co., Inc. v. Koplik, 25 F. Supp. 2d 367, 368 (D. Conn. 1998).

Accordingly, even if plaintiff’s motion for reconsideration had been timely, it would still

be denied.

                                     CONCLUSION

       For the foregoing reasons, plaintiff’s motion for reconsideration is DENIED. The

case shall remain closed.

       Dated this 5th day of August, 2019, at Bridgeport, Connecticut.



                                        /s/Warren W. Eginton
                                   WARREN W. EGINTON
                                   SENIOR UNITED STATES DISTRICT JUDGE



                                             3
